Citation Nr: 0430907	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-06 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
January 1960, and from October 1960 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in November 1999, a 
transcript of which is of record.

For the reasons stated below, the Board concludes that 
additional development is necessary regarding the veteran's 
claim of service connection for a low back disorder and 
service connection for hypertension.  Accordingly, these 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service medical records contain no findings 
indicative of ankle problems while on active duty, and he was 
first diagnosed with a bilateral ankle disorder many years 
after service.

3.  No competent medical evidence is of record which relates 
the etiology of the veteran's bilateral ankle disorder to the 
verified events of his active service.

4.  Service connection was previously denied for hypertension 
and obesity by an October 1982 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
but he did not appeal.

5.  The evidence submitted to reopen the veteran's claim of 
service connection for obesity either does not bear directly 
and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The additional evidence submitted to reopen the veteran's 
claim of service connection for hypertension bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bilateral ankle 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  The October 1982 rating decision which denied service 
connection for hypertension and obesity is final.  
38 U.S.C.A. § 4005 (1976) (38 U.S.C.A. § 7105(c) (West 
2002)); 38 C.F.R. § 19.129 (1983) (38 C.F.R. § 20.1103 
(2004)).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
obesity, the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000), 38 C.F.R. § 3.159 (2004).

4.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for 
hypertension, the claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2000), 38 C.F.R. § 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

Here, the RO sent correspondence to the veteran in July 2004 
which specifically addressed the requirements for a grant of 
service connection, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  In addition, the RO notified the veteran 
on multiple occasions that new and material evidence was 
necessary to reopen his hypertension and obesity claims.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the April 1999 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
in January 2000 and July 2004, which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the July 2004 SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate the claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claims, to 
include at a November 1999 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  For the reasons stated below, the Board finds that, 
the veteran's ankle claims require no additional development, 
to include a medical examination and/or opinion.  Moreover, 
with respect to the obesity claim, under the law, a medical 
examination and/or opinion is not required in the context of 
new and material evidence claims; such development is only 
required once new and material evidence has been received.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. at 
45,628; Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Consequently, the Board concludes that the duty to assist has 
been satisfied in regard to the issues adjudicated by this 
decision.

Based on the foregoing, the Board finds that for the issues 
decided, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.


I.  Service Connection

Background.  The veteran has asserted on various occasions, 
including at his April 1996 VA joints examination and 
November 1999 personal hearing, that he injured both ankles 
while on active duty and received treatment therefor.  He 
maintains that he fractured his right ankle in 1963, that it 
was placed in a cast, and that he was on crutches for several 
weeks.  In addition, he maintains that he injured his left 
ankle in 1966, and was on crutches at that time as well.  He 
indicated that he might have injured his right ankle at that 
time as well, but he was not sure.  Moreover, he asserts that 
he recovered from both ankle injuries, and was well until he 
started experiencing bilateral ankle pains in the mid-1970s, 
which have occurred off and on ever since.

The veteran's service medical records contain no findings 
indicative of ankle problems during his active service.  In 
pertinent part, there is nothing in the record indicating he 
sustained a right ankle fracture in 1963, nor a left ankle 
injury in 1966.  Further, his lower extremities were 
consistently evaluated as normal on service examinations 
conducted in August 1955, November 1955, February 1956, March 
1957, December 1959, October 1960, July 1966, April 1973, and 
July 1975.

The evidence on file also includes various post-service 
medical records which cover a period from 1975 to 2000.

Although the veteran complained, in part, of soreness of both 
legs on a February 1982 VA medical examination, there were no 
complaints or objective medical findings indicative of a 
right and/or left ankle disability.

The first competent medical finding of a disability of either 
ankle appears to be that of the April 1996 VA joints 
examination.  As mentioned above, the veteran reported a 
history of injuries to both ankles while on active duty.  
Diagnoses following examination included degenerative joint 
disease of the knees and ankles, with probable post-traumatic 
element in the ankles; and history of old fracture right 
ankle.  X-rays taken of both ankles subsequent to this 
examination showed bilateral calcaneal spurs at the plantar 
aponeurosi insertion.  The ankles were otherwise 
unremarkable.

No competent medical opinion is otherwise of record which 
relates the etiology of the veteran's current bilateral ankle 
disorder to his active service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral ankle 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board notes that the veteran has reported a history of 
bilateral ankle injuries during service for which he received 
medical treatment.  However, a thorough review of his service 
medical records does not reflect any such injuries or 
treatment.  Moreover, his lower extremities were consistently 
evaluated as normal on his in-service examinations, there 
were no findings of a disability of either ankle on the 
February 1982 VA medical examination, and the first objective 
evidence of the current disabilities appears to be that of 
the April 1996 VA joints examination.  The Court has held 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

The Board acknowledges that the April 1996 VA examiner stated 
that the veteran's bilateral ankle disorder had a probable 
post-traumatic element, and the only trauma noted on this 
examination was the veteran's account of his in-service ankle 
injuries.  However, as noted above, there is no documentation 
of any such injuries or treatment in the service medical 
records, and there is no indication that the examiner 
reviewed the claims folder in conjunction with this 
examination.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  No competent medical opinion 
is otherwise of record which relates the veteran's current 
bilateral ankle disorder to the documented events of his 
active service as verified by his service medical records.

In summary, the veteran's service medical records contain no 
findings indicative of ankle problems during his active 
service; his lower extremities were consistently evaluated as 
normal on his in-service medical examinations; there were no 
ankle disabilities noted on a February 1982 VA medical 
examination; the first objective medical evidence of the 
current disabilities appear to have been made many years 
after service; and no competent medical opinion is of record 
which links the current bilateral ankle disorder to service.  
Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim, and it 
must be denied.

The Board further finds that no additional development, to 
include a medical examination or opinion, is warranted on 
this claim.  To request an examination and/or medical opinion 
on the contended causal relationship at this late date would 
require a clinician to review the same record as summarized 
above: service medical records that do not show any ankle 
problems during active service, and show normal findings on 
in-service examinations; the normal post-service VA medical 
examination conducted in February 1982; and the absence of 
medical findings of the claimed disability until many years 
after service.  Under these circumstances, any opinion on 
whether a disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



II.  New and Material Evidence

Background.  Service connection was previously denied for 
hypertension and obesity by an October 1982 rating decision.  
The veteran was informed of this decision, including his 
right to appeal, but he did not appeal.

The evidence of record at the time of the October 1982 rating 
decision includes the veteran's own statements, his service 
medical records, and post-service medical records which cover 
a period from 1976 to 1982.

The veteran's service medical records do not contain a 
competent medical diagnosis of hypertension.  His blood 
pressure readings on his service examinations were as 
follows: 114/78 (systolic/diastolic) in August 1955; 106/76 
in November 1955; 114/78 in February 1956; 120/78 in March 
1957; 130/80 in December 1959 and October 1960; 117/70 in 
July 1966; 110/72 in April 1973; and 124/72 in July 1975.  
Further, his heart was clinically evaluated as normal on all 
of these examinations.  Treatment records reveal a blood 
pressure reading of 130/78 in January 1975.  A May 20, 1975, 
emergency treatment report noted the veteran was seen for 
severe abdominal pain.  At that time his blood pressure was 
160/112.

With respect to the veteran's obesity claim, his weight on 
the service examinations was as follows: 165 pounds in August 
1955; 160 pounds in November 1955; 165 pounds in February 
1956; 180 pounds in March 1957 and December 1959; 189 pounds 
in October 1960; 206 pounds in July 1966; 240 pounds in April 
1973; and 270 pounds in July 1975.  Further, records dated in 
October 1958 note treatment for headache, chest congestion, 
nausea and vomiting, and that he had been taking Dexedrine 
and Phenobarbital on a "Skinny Program."  He reported 
having diarrhea when the pills were taken.  Impression was 
drug reaction.  Moreover, the record reflects he was treated 
on multiple occasions for abdominal problems, which have been 
attributed to his service-connected status-post 
cholecystectomy and choledochoduodeostomy.  Records dated in 
February 1969 note that he was treated for chronic epigastric 
diarrhea of 3 weeks duration, and diagnoses were gastritis 
and obesity.  Additionally, records dated in September 1970 
and January 1971 note that the veteran complained of a weight 
problem.

A July 1976 to August 1976 VA hospitalization report does not 
contain any relevant findings regarding the veteran's 
hypertension and obesity claims.

Post-service medical records dated in December 1980 observed 
that the veteran was obese.  In addition, records dated in 
January "[19]80" show assessments of obesity and 
hypertension.  

At a February 1982 VA medical examination, the veteran's 
blood pressure was 126/64 sitting, 132/90 recumbent, and 
134/90 standing.  His weight was 301 pounds.  Diagnoses from 
this examination included obesity and hypertension.

The October 1982 rating decision denied service connection 
for hypertension and obesity.  Regarding the hypertension 
claim, it was found that there was no evidence of 
hypertension in service, nor was it evident to a compensable 
degree within one year after separation from service.  
Further, it was determined that service connection was not in 
order for obesity as it was a constitutional or developmental 
abnormality.

The evidence added to the record since the time of the 
October 1982 rating decision includes additional post-service 
medical records which cover a period from 1975 to 2000, as 
well as additional statements from the veteran to include his 
November 1999 hearing testimony.

The additional post-service medical records reflect findings 
of hypertension and obesity on various occasions.  A record 
dated in September 1975 showed the veteran's blood pressure 
was 162/98 when he was seen for severe back pain.  A November 
1980 VA hospitalization report noted, in part, that the 
veteran had a 6 month history of hypertension which had been 
under good control with Hydrochlorothiazide.

At his November 1999 hearing, the veteran testified, in part, 
that he weighed about 155 pounds when he entered service, and 
was up to 272 pounds when he separated from service.  He 
testified that he was told during service that it was due to 
his diet, and that he was even put on diet pills at one 
point.  Further, he testified that his current weight was 286 
pounds, and that it had gone as high as 340 pounds at one 
point.  He also testified that he had been told he had a 
water retention problem, and, thus, had to drink a lot of 
liquids and take pills.  With respect to his hypertension, he 
testified that he was not aware of whether he had this 
disability during service.  He indicated that he first 
discovered he had hypertension sometime in the late 1970s or 
early 1980s when he was sent for an examination by his 
employer.  In addition, he testified that he had been taking 
hypertension medication since that time.


Legal Criteria.  In addition to the general rules of service 
connection noted above, service connection can also be 
established for certain chronic disabilities such as 
hypertension which are present to a compensable degree within 
the first post-service year.  38 C.F.R. §§ 3.307, 3.309.

Diagnostic Code 7101 provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104 (2003).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.
Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for obesity.  However, 
the Board finds that new and material evidence has been 
received with respect to his hypertension claim, and that 
service connection is warranted for this disability.

In regard to the obesity claim, the additional medical 
records, as well as the veteran's statements and hearing 
testimony, are "new" to the extent this evidence was not on 
file at the time of the last prior denial.  However, to the 
extent the medical records show findings of obesity, the 
Board notes that such evidence was of record at the time of 
the October 1982 rating decision.  Moreover, the veteran's 
assertion that his weight had increased significantly from 
the time of his entry into active service to the time of his 
separation was demonstrated by the service medical records 
which were on file at the time of the prior denial.  As such, 
nothing in the additional evidence provides a "more complete 
picture" of the circumstances surrounding the origin of the 
veteran's disability.  Thus, this evidence is cumulative and 
redundant of that which was of record at the time of the last 
prior denial.

There being no other evidence received in conjunction with 
the veteran's application to reopen, the Board finds the 
evidence submitted to reopen the  claim of service connection 
for obesity either does not bear directly and substantially 
upon the specific matter under consideration, or it is 
cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Consequently, new and material evidence 
has not been received pursuant to 38 C.F.R. § 3.156(a).

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen his obesity 
claim, the Board does not have jurisdiction to consider the 
claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

With respect to the hypertension claim, the record reflects 
that this claim was previously denied because hypertension 
was not shown in service nor was it present to a compensable 
degree within the first post-service year.  However, the 
evidence added to the file since the last prior denial 
includes the September 1975 medical record which noted a 
blood pressure reading of 162/98.  This finding represents an 
elevated blood pressure reading occurring within one year 
following discharge from service.  As this evidence goes to 
one of the reasons for the prior denial, the Board finds that 
it bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been received for the hypertension claim 
pursuant to 38 C.F.R. § 3.156(a).  Thus, the claim is 
reopened.


ORDER

Entitlement to service connection for a bilateral ankle 
disorder is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for obesity, 
the benefit sought on appeal is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent only the appeal is granted.  


REMAND

Adjudication of the veteran's claim regarding hypertension 
does not end with the conclusion that new and material 
evidence has been submitted.  After reviewing the evidence, 
the Board finds that additional information is required prior 
to a merits determination of service connection for 
hypertension. 

The Board notes that there were only two elevated blood 
pressure readings noted in the record prior to the diagnosis 
of hypertension noted in the November 1980 hospital report.  
Both of the elevated readings occurred in 1975, and both 
occurred when the veteran was in severe pain.  In the in-
service report of May 1975, the veteran was seen for severe 
abdominal pain.  The examiner did not diagnose hypertension 
at that time, nor was he referred for treatment for his blood 
pressure.  Two months later, his blood pressure was normal on 
separation examination.  In September 1975, he was seen by VA 
for complaints of severe back pain.  At that time his blood 
pressure was 162/98.  There are no other blood pressure 
readings in the record until 1980, when he was noted to have 
had hypertension for 6 months.  

Because the Board is not free to render its own medical 
conclusions, the Board finds that a VA examination is 
required to determine whether the two elevated blood pressure 
readings in 1975 represent the onset of hypertension, first 
diagnosed in 1980, or whether those findings represent an 
acute process such as labile hypertension or a reaction to 
severe pain.  Thus, this issue is remanded for a VA 
examination to be conducted to determine the origin of the 
currently diagnosed hypertension.   

With regard to the veteran's claim for service connection for 
a back condition, at his November 1999 hearing, the veteran 
indicated, among other things, that he had multiple back 
problems during service, but only sought treatment when these 
problems were really severe.  He also indicated that he had 
had back problems off and on since his active service.

The veteran's service medical records reflect, in part, that 
in January 1961 he was treated for complaints of pain at the 
base of the spine.  Further, he reported that he felt a "big 
goose egg" swelling in the region at the base of the spine.  
He was subsequently found to have an inflamed pilonidal cyst 
which was incised.  Thereafter, records from April 1973 
reflect treatment for low back pain.  However, his service 
examinations consistently evaluated his spine as normal.

The veteran's post-service medical records reflect that he 
has been treated for low back problems on various occasions, 
including in September 1975, September to November 1977, May 
1991, and May 1992.

The September 1975 medical records reflect that the veteran 
reported the onset of severe lower back pain on both sides.  
Subsequent records from September 1977 note that he reported 
constant low back pain, especially on the right side, with no 
history of injury.  X-rays taken that month of the lumbar 
spine showed no significant bony changes, although there was 
narrowing of the disc space between the L4 and L5 suggesting 
some disc degeneration at that particular level.  X-rays 
taken later that same month continued to show some narrowing 
of the disc space between L4 and L5 with some disc 
degeneration at that level.  No structural changes were seen 
in the lumbar vertebral bodies.  However, there were surgical 
clips seen in the left upper quadrant.  The May 1991 and May 
1992 records reflect that the veteran was treated for low 
back pain that began while working.

In April 1996, the veteran underwent a VA spine examination 
at which he reported low back problems since his in-service 
surgery for a pilonidal cyst, but that these problems were 
not bad until 1976 when he injured his back while lifting on 
the job and was on workman's compensation.  He also reported 
that he had had a considerable amount of back pain since that 
injury, and described his current symptomatology.  Diagnosis 
following examination of the veteran was low back pain, 
probably muscular; rule-out the possibility of herniated 
nucleus pulposus.  
X-ray taken subsequent to this examination showed mild 
degenerative change, particularly in the lower lumbar spine.

Records from March 1999 reflect that the veteran was again 
treated for low back problems that began while working at his 
job.

Here, the record reflects that the veteran indicated that he 
has had back problems since his in-service pilonidal surgery, 
and that he was treated for low back pain in April 1973 while 
on active duty.  Further, he has been treated for low back 
problems on various occasions since his separation from 
active service.  However, his spine was consistently 
evaluated as normal on his service examinations, and his 
post-service medical records indicate that he has had several 
work-related low back injuries.  Therefore, it is unclear 
from the record whether the current disability is causally 
related to service.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4).  Based on the 
foregoing, the Board concludes that a new examination is 
necessary to make an accurate determination regarding the 
etiology of the veteran's current low back disorder.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back and hypertension since January 2000.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his low back disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's current low back 
disorder is causally related to his 
active service.

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Additionally, the veteran should be 
afforded an examination to determine the 
nature and etiology of his hypertension.  
The claims folder should be made 
available to the examiner for review 
before the examination.

After reviewing the claims folder, and 
examining the veteran, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current hypertension had its origin in 
service or within one year following 
discharge from service.  In rending this 
opinion, the examiner should discuss 
whether the elevated blood pressure 
readings in May 1975 and September 1975 
represent an acute reaction or are 
indicative of a chronic hypertensive 
process.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the hypertension and 
back claims in light of any additional 
evidence added to the records assembled 
for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in July 
2004, and an opportunity to respond.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



